Citation Nr: 0629824	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  02-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  He served in Vietnam and was awarded the Purple Heart, 
Combat Infantryman Badge, and Bronze Star Medals.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for PTSD and hearing loss.  

In December 2003 the Board remanded the issues of entitlement 
to service connection for PTSD and bilateral hearing loss for 
further development.  That development has been completed.  

A January 2005 rating decision, in pertinent part, granted 
service connection for bilateral sensorineural hearing loss 
with a noncompensable evaluation, effective in February 2002.  
Because this grant of service connection constitutes a full 
grant of the benefit sought on appeal, this issue is no 
longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a memorandum received at the RO in November 2005, the 
veteran requested a videoconference hearing at the Pittsburgh 
RO.  In his May 2006 Form 646 the veteran's representative 
reiterated that the veteran had never been scheduled for the 
requested videoconference hearing.  There is no indication in 
the record that the veteran has been afforded a 
videoconference hearing or that he has withdrawn his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  After the veteran has been 
afforded the opportunity for this 
hearing, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


